internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eb ec-plr-135641-01 date date number release date index number 280g legend company company plan_year year year year date date date date date date date date date date date date date date amount this is in reply to a request for a ruling on behalf of company and company concerning whether payments under the plan are subject_to the deduction limitations of sec_280g and the excise_tax under sec_4999 both of the internal_revenue_code until recently company was a publicly-held corporation company is a holding_company and the common parent of various subsidiary and affiliate companies company has financial hardship dating to sometime prior to year plr-135641-01 company began considering additional restructuring options sometime prior to year of the restructuring options considered integrating company 1’s operations with those of company was seen as an attractive solution to company 1’s financial situation to this end company and company engaged in extensive negotiations the negotiations were in good-faith and at arm’s length and they culminated with the agreement between company and company contemplated that company managers were to receive employment offers on a case by case basis on date company petitioned a bankruptcy court for relief under chapter of the united_states bankruptcy code company sought and received court permission to operate as a debtor-in-possession on date company discovered that on date company informed officials at the stock exchange where its stock was listed and traded about however company did assent to the issuance of a stop trading order on company stock on date the stock exchange informed company that it was proceeding to strike company 1’s stock from its listing and registration because company no longer satisfied the listing guidelines maintained by the exchange plr-135641-01 the securities_and_exchange_commission approved the de-listing application and company 1’s stock was de-listed from the stock exchange on date company 1’s stock has not traded on any established securities exchange since the stock exchange issued its stop trading order on date and its stock has not been listed on any established securities exchange since it was de-listed on date on date a creditors’ committee was formed on behalf of company 1’s unsecured creditors the creditors’ committee retained legal counsel and financial advisors on date company filed a motion with the bankruptcy court seeking an order authorizing it to implement the plan you represent that implementation of the plan was necessary because among other things a condition of the agreement between company and company required company to conduct its operations in substantially the same manner after petitioning the bankruptcy court as it did before and that given the complex and varying aspects of company 1’s business such a condition could be satisfied only by stabilizing company 1’s key management force the plan was the means company used to accomplish this stabilization company developed the plan with the assistance of its financial advisor the plan addressed company 1’s anticipated personnel needs during the bankruptcy proceedings and covered approximately key employees you represent that the objectives of the plan were to retain management employees essential to continuing operations establish a severance program to create a stronger sense of security through the bankruptcy proceedings and provide a success fee for key employees who remain with company through the completion of the sale the plan consisted of a plr-135641-01 on date the bankruptcy court conducted a hearing on company 1’s date motion requesting an order authorizing the implementation of the plan the hearing continued on date counsel for the creditors’ committee and the committee’s financial advisors were present at the hearing counsel for other parties_in_interest also participated at the hearing the plan’s purpose as well as its terms and mechanics was detailed to the court at the hearing except for certain sealed documents all documents considered by the bankruptcy court were available for public inspection in response to comments made at and after the hearing company modified various provisions of the plan to reflect the concerns of participating parties_in_interest on date counsel for the creditors’ committee told the bankruptcy court that the creditors’ committee approved the plan on date the bankruptcy court granted company 1’s date motion authorizing it to implement the plan on date company 1’s board_of directors approved a recommendation to the bankruptcy court that company on date the bankruptcy court approved on date company purchased sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual plr-135641-01 if such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_280g of the code provides in relevant part that a parachute_payment does not include any payment to a disqualified_individual with respect to a corporation other than a small_business_corporation as defined in sec_1361 but without regard to paragraph c thereof if immediately before the change described in sec_280g no stock in such corporation was readily tradeable on an established_securities_market or otherwise and the shareholder approval requirements of sec_280g are met with respect to such payment sec_280g of the code provides that all members of the same affiliated_group as defined in sec_1504 determined without regard to sec_1504 should be treated as one corporation for purposes of sec_280g sec_1_280g-1 of the proposed income_tax regulations q a published in the federal_register on date fed reg big_number provides that the affiliated_group rule contained in sec_280g applies for purposes of determining whether a corporation’s stock was readily tradeable on an established_securities_market or otherwise immediately before the change described in sec_280g sec_280g of the code provides that the shareholder approval requirements of sec_280g are met with respect to any payment if i such payment was approved by a vote of the persons who owned immediately before the change described in sec_280g more than percent of the voting power of all outstanding_stock of the corporation and ii there was adequate_disclosure to shareholders of all material facts concerning all payments which but for this paragraph would be parachute payments with respect to a disqualified_individual sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment you acknowledge that the transaction between company and company constitutes a change_of_ownership or control of company within the meaning of sec_280g of the code you also represent that no stock of any company affiliate was readily tradeable on an established_securities_market or otherwise immediately before that change in ownership or control based on the above-described facts and representations we rule as follows the change in ownership or control contemplated by sec_280g of the code occurred on date the date company plr-135641-01 because the failing financial condition and pending bankruptcy of company caused its stock to be de-listed by the stock exchange neither company nor any of its affiliate companies immediately before the change in ownership or control had any stock that was readily_tradable on an established_securities_market or otherwise the shareholder approval requirements of sec_280g of the code were satisfied upon the bankruptcy court’s order approving the plan because the creditors’ committee and the bankruptcy judge represented the shareholders’ interests and the shareholders were not otherwise eligible to approve the payments under the plan payments under the plan are not parachute payments within the meaning of sec_280g of the code and the provisions of sec_4999 of the code do not apply to any payments under the plan except as specifically ruled above no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant sincerely robert b misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
